IN THE UNITED STATES COURT OF APPEALS
                                          FOR THE FIFTH CIRCUIT



                                                                 No. 00-50088




CHARANJIT RAI, Ph.D.,
                                                                                                                            Plaintiff-Appellant,

                                                                        versus


TEXAS A&M UNIVERSITY SYSTEM;
TEXAS A&M UNIVERSITY KINGSVILLE;
MARC CISNEROS, in his official capacity;
HOWARD GRAVES, in his official capacity,

                                                                                                                      Defendants-Appellees.



                                         Appeal from the United States District Court
                                              for the Western District of Texas
                                                              (A-00-CV-45-SS)

                                                                  May 10, 2000

Before EMILIO M. GARZA, DEMOSS, and STEWART, Circuit Judges.

PER CURIAM: *
           Dr. Charanjit Rai appeals the district court’s denial of his application for temporary injunctive

relief. Additionally, he seeks injunctive relief pending appeal. Both claims relate to his suspension

from a tenured faculty position at Texas A&M University-Kingsville, Texas.

           Having considered the briefs, oral arguments, and pertinent parts of the record, we discern

no error by the district court in denying Dr. Rai’s application for a temporary injunction. The motion

for injunction pending appeal is denied as moot.

           AFFIRMED.


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.